Pacer Funds Trust c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan St. Milwaukee, WI 53202 June 10, 2015 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management treet NE Washington, DC 20549 RE: Pacer Funds Trust (the “Trust”) File Nos. 333-201530 and 811-23024 Request for Acceleration of the Effective Date of Pre-Effective Amendment No. 3 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A as Filed on June 10, 2015 Dear Ladies and Gentlemen: Pursuant to Rule 461 under the Securities Act of 1933, as amended, we hereby request that the effective date of the above-captioned Amendment be accelerated so that the same will become effective on June 10, 2015, or as soon thereafter as practicable. In connection with this request, Pacer Financial, Inc., the underwriter for the Trust, has also signed this letter requesting acceleration. If you have any questions regarding the above responses, please do not hesitate to contact me at (414)765-5586 or michael.barolsky@usbank.com. Sincerely, Pacer Funds Trust Pacer Financial, Inc. /s/ Joe M. Thomson /s/ Joe M. Thomson Joe M. Thomson Joe M. Thomson President President
